GIEGERICH, J.
I am constrained to dissent from the conclusion reached by my associate, that the statute (chapter 401, Laws 1887, as amended by chapter 25, Laws 1890) “offends against the constitutional guaranty of protection to every person in the enjoyment of his liberty and property until deprived thereof by ‘due process of law.’ ” The presumption is always in favor of the constitutionality of a statute, and only in case of a clear conflict with the fundamental law will an act of the legislature be adjudged invalid. Roosevelt v. Godard, 52 Barb. 533; People v. Durston, 119 N. Y. 569, 24 N. E. 6; Seweet v. City of Syracuse, 129 N. Y. 316, 27 N. E. 1081, and 29 N. E. 289; People v. Rice, 135 N. Y. 473, 31 N. E. 921. The general term of the supreme court in the Second department, all the judges concurring, have declared the statute now in question to be a valid enactment (Association v. Stanley, 65 Hun, 163, 166, 20 N. Y. Supp. 19, 20), and I see no reason for disregarding so authoritative an adjudication. For these reasons, to my mind, the judgment appealed from should be affirmed, with costs.
Failing an agreement upon the question presented by this appeal, a reargument at the present general term is directed. Code Civ. Proc. § 281.